           Case 2:18-cv-01509-SU         Document 3       Filed 10/11/18     Page 1 of 9




Lynn S. Walsh, OSB #924955
email: walsh@europa.com
205 SE Spokane Street, Suite 300
Portland, Oregon 97202
Telephone: 503-790-2772
Facsimile: 503-238-7501

         Attorney for Plaintiff




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                   PENDLETON DIVISION

 GARY OSTER,
                                                          NO. 2:18-cv-01509-SU
                         Plaintiff,

          v.                                              FIRST AMENDED COMPLAINT
                                                          Civil Rights Action (42 U.S.C. § 1983)

 GARTH GULICK, MD; BRYON                                  DEMAND FOR JURY TRIAL
 HEMPHILL, DO; and THE STATE OF
 OREGON;
                  Defendants.




         This is a Civil Rights action concerning the defendants’ deliberate indifference to the

serious medical needs of a diabetic prisoner while incarcerated in the Oregon Department of

Corrections. Plaintiff suffers from type 2 diabetes. Upon admission to the prison in December

2015, plaintiff’s diabetes was well-controlled with diet, exercise, and the oral prescription drug

Metformin. Plaintiff continued on in prison with excellent control of his diabetic condition with



Page 1          FIRST AMENDED COMPLAINT                                             LYNN S. WALSH
                                                                                      OSB# 924955
                                                                                205 S.E. Spokane St., #300
                                                                                   Portland, OR 97202
                                                                                      503-790-2772
                                                                                   walsh@europa.com
           Case 2:18-cv-01509-SU          Document 3        Filed 10/11/18      Page 2 of 9




the same lifestyle and drug regimen. Then Plaintiff’s prescription for Metformin was abruptly

discontinued in August 2016 even though his blood glucose showed that he was hyperglycemic

shortly thereafter, thus leading to a worsening of his diabetic condition.

                                          JURISDICTION

1.       This court has jurisdiction over the subject matter of this Complaint under 42 U.S.C.

§§1983 and 12101 et seq., and 28 U.S.C. §§ 1331, 1343(a)(3), and 1343(a)(4). Pendent

jurisdiction is asserted for separate state law claims under 28 U.S.C. § 1367.

                                               VENUE

2.        Venue is proper within the District of Oregon because all of the events giving rise to this

claim occurred in this judicial district, and all defendants reside in this judicial district. 28

U.S.C. § 1391(b). Specifically, many of the acts and practices alleged herein occurred at Snake

River Correctional Institution in Ontario, Mahleur County, Oregon.

                                              PARTIES

3.        Plaintiff Gary Oster is an adult currently residing at Oregon State Penitentiary (OSP) in

Salem, Oregon. Mr. Oster suffers from Type 2 diabetes.

4.       The Oregon Department of Corrections (ODOC) is an agency of defendant State of

Oregon, and is obligated to provide healthcare to its prisoners consistent with healthcare

provided in the community.

5.        Defendant Garth Gulick, MD is a physician at Snake River Correctional Institution

(SRCI) and an employee of the Oregon Department of Corrections (ODOC). At all times

relevant, he was acting within the scope of his agency or employment, and under color of state

law.



Page 2          FIRST AMENDED COMPLAINT                                                LYNN S. WALSH
                                                                                         OSB# 924955
                                                                                   205 S.E. Spokane St., #300
                                                                                      Portland, OR 97202
                                                                                         503-790-2772
                                                                                      walsh@europa.com
           Case 2:18-cv-01509-SU         Document 3       Filed 10/11/18     Page 3 of 9




6.       Defendant Bryon Hemphill, DO is a physician at SRCI and an employee of ODOC. At

all times relevant, he was acting within the scope of his agency or employment, and under color

of state law.

                                   FACTUAL ALLEGATIONS

7.       Mr. Oster suffers from Type 2 diabetes.

8.       According to the American Diabetes Association, in Type 2 diabetes your body does not

use insulin properly, which is called insulin resistance. Over time, your pancreas cannot make

enough insulin to keep your blood glucose levels normal. Type II diabetes is treated with

lifestyle changes, oral medications, and insulin.

9.       Mr. Oster was diagnosed with Type II diabetes in 2006, and had been taking the oral

medication Metformin since 2006 until it was discontinued at ODOC by Dr. Gulick in 2016.

10.      Metformin is an oral medication that has been the first line treatment for Type 2 Diabetes

for decades. It has better effectiveness, is associated with fewer adverse effects, and is cheaper

than most other oral medications.

11.      After his initial diagnosis in 2006, Mr. Oster implemented diet and lifestyle changes that

aided in the control of his diabetes.

12.      Mr. Oster was admitted to ODOC on or about December 2, 2015. During intake he

notified the medical practitioners of his diabetic condition and his prescription for Metformin.

He continued to receive Metformin upon his arrival to ODOC. He continued with his diet and

lifestyle habits that included healthy eating and regular exercise.

13.      Dr. Hemphill was Mr. Oster’s primary doctor. Dr. Hemphill ordered bloodwork for Mr.

Oster on February 16, 2016. The lab results showed that Mr. Oster had excellent control of his



Page 3          FIRST AMENDED COMPLAINT                                             LYNN S. WALSH
                                                                                      OSB# 924955
                                                                                205 S.E. Spokane St., #300
                                                                                   Portland, OR 97202
                                                                                      503-790-2772
                                                                                   walsh@europa.com
           Case 2:18-cv-01509-SU         Document 3       Filed 10/11/18      Page 4 of 9




diabetes. His blood glucose was at 107, and his hemoglobin A1C was 4.6%. The A1C measures

your average glucose over the last three months. Diabetics have a goal of being under 7%.

14.      In April of 2016, Dr. Hemphill reduced the Metformin prescription from 1000 mg twice

daily to 500 mg twice daily. Dr. Hemphill failed to order any lab tests or daily CBG tests to

monitor how this prescription change would affect his glucose levels.

15.       On August 16, 2016, without performing any new lab tests, Dr. Gulick discontinued the

Metformin prescription. Dr. Gulick’s handwriting is mostly illegible, but his progress note

appears to question the diabetes diagnosis, and states that the diabetes has “resolved.”

16.      Dr. Gulick ordered a fasting lab test which was performed on August 26, 2016. In this

lab test, Mr. Oster’s fasting glucose level was 155. His A1C went up to 5.1% which is still an

excellent number, but one would not expect it to radically change since A1C measures the

average glucose over three months.

17.      Mr. Oster’s fasting glucose level of 155 showed that he was diabetic and hyperglycemic.

According to the American Diabetes Association, a fasting plasma glucose level greater than or

equal to 126 is diagnosed as diabetes. Thus, as of August 26, 2016, Mr. Oster was exhibiting a

clear symptom of uncontrolled diabetes. Mr. Oster was never informed of this lab result.

18.      It appears that Dr. Hemphill noted the 12 hour fast and the high glucose level by circling

each, and then placed his initial (a scribble that appears to be a large H) at the bottom of the lab

report on August 29, 2016. Yet, no changes were made to Mr. Oster’s treatment plan.

19.      Mr. Oster began to notice he was experiencing symptoms of diabetes. He told Dr. Gulick

this on October 31, 2016. Dr. Gulick’s chart notes from this day are illegible, but the Order he

wrote from this day suggest that he ordered a fructosamine test which is a tool for measuring



Page 4          FIRST AMENDED COMPLAINT                                              LYNN S. WALSH
                                                                                       OSB# 924955
                                                                                 205 S.E. Spokane St., #300
                                                                                    Portland, OR 97202
                                                                                       503-790-2772
                                                                                    walsh@europa.com
           Case 2:18-cv-01509-SU         Document 3       Filed 10/11/18     Page 5 of 9




how well you diabetes treatment program is working. Dr. Gulick did not order any other

bloodwork or simple finger prick tests. There is no legible medical record indicating that he

reviewed the August 26, 2016 labs.

20.      Mr. Oster never received the fructosamine test or any other testing of his glucose levels.

21.      The American Diabetes Association recommends that the A1C test be performed every

three months for patients whose therapy has changed or who are not meeting glycemic goals.

Although Mr. Oster’s therapy had changed, and his latest lab indicated he was hyperglycemic, he

did not receive another A1C test in three months.

22.      During most of 2016, Mr. Oster was suffering from severe shoulder pain. He was

approved for a shoulder surgery which was to take place on January 11, 2017. The orthopedic

surgeon, Dr. Foote, ordered bloodwork prior to surgery, which was done on January 3, 2017.

23.      The January 3, 2017 lab report shows that Mr. Oster’s blood glucose was dangerously

high at 604.    The A1C was not measured. Because of the critical glucose level, the lab

personnel called SRCI directly and reported the level to Nurse Karnig at 2:35 pm on January 3,

2017. Mr. Oster was not informed of this number at this time.

24.      Patients who have high blood sugar before undergoing surgery run an increased risk of

developing blood clots, deep vein thrombosis and even pulmonary embolism after surgery. Mr.

Oster was also at risk for developing diabetic ketoacidosis which is a diabetic complication that

is life-threatening.

25.      The medical records appear to indicate that the nurse called Dr. Hemphill who ordered

daily CBG checks (finger prick tests).

26.       The daily CBG checks continued to show very high blood glucose levels in the 300 to



Page 5          FIRST AMENDED COMPLAINT                                             LYNN S. WALSH
                                                                                      OSB# 924955
                                                                                205 S.E. Spokane St., #300
                                                                                   Portland, OR 97202
                                                                                      503-790-2772
                                                                                   walsh@europa.com
            Case 2:18-cv-01509-SU         Document 3       Filed 10/11/18     Page 6 of 9




400 range. This is when Mr. Oster became aware that his diabetic condition was no longer under

control.

27.      Even though surgery is dangerous for a diabetic patient with high glucose levels, Dr.

Hemphill failed to cancel the surgery. Mr. Oster was shipped out to the hospital on January 11,

2017 to have his surgery.

28.        Fortunately, Dr. Foote had requested the lab reports from ODOC, and he cancelled the

surgery after seeing that Mr. Oster’s glucose level was 604. Dr. Foote ordered additional lab

tests at the hospital which showed Mr. Oster’s A1C at 8.7%, way above the diabetic goal of 7%.

29.      Mr. Oster was shipped back to SRCI, and did not receive his surgery for about four more

months, thus causing him to experience severe shoulder pain for an additional four months.

30.        Dr. Hemphill restarted the Metformin on January 11, 2017.

31.      The Metformin did not control Mr. Oster’s diabetes, so for the first time in his life, he

was required to take Lantus insulin injections which was started on January 24, 2017.

32.      As a result of Dr. Gulick and Dr. Hemphill’s failure to properly monitor and control Mr.

Oster’s diabetic condition, he suffered a worsening of his diabetic condition including

neuropathy and vision changes, he is at risk of further complications, he will need additional

future medical care, and he is now required to take daily Lantus insulin injections for the rest of

his life. It is estimated that these future damages exceed $500,000.



                                  FIRST CLAIM FOR RELIEF

             (Civil Rights 42 USC § 1983 against Defendants Gulick and Hemphill)

33.      Plaintiff realleges paragraphs 1-32.



Page 6           FIRST AMENDED COMPLAINT                                             LYNN S. WALSH
                                                                                       OSB# 924955
                                                                                 205 S.E. Spokane St., #300
                                                                                    Portland, OR 97202
                                                                                       503-790-2772
                                                                                    walsh@europa.com
              Case 2:18-cv-01509-SU       Document 3       Filed 10/11/18     Page 7 of 9




34.      Defendants were deliberately indifferent to Mr. Oster’s serious medical needs as follows:

         a.      In failing to provide medically and constitutionally acceptable treatment for Mr.

         Oster’s diabetes;

         b.      In stopping the Metformin without adequate follow-up;

         c.      In failing to monitor Mr. Oster’s diabetic condition by ordering appropriate

         testing including but not limited to CBG levels, Comprehensive Metabolic Panel, A1C

         and other blood tests, and urinalyses;

         d.      In failing to ensure CBG levels were monitored after the high fasting glucose

         level in August of 2016, and after Mr. Oster made complaints of his diabetic symptoms;

         and

         e.      In failing to prescribe adequate medication to treat Mr. Oster’s diabetic condition.

35.      The defendants’ treatment of Mr. Oster violated his right to be free from cruel and

unusual punishment under the Eighth Amendment of the United States Constitution.

36.      As a result of the defendants’ violation of Mr. Oster’s Constitutional rights, Mr. Oster

suffered a worsening of his diabetic condition, physical pain due to his delayed shoulder surgery,

anxiety about his medical condition, possible future complications, and he will incur future

economic damages in the approximate amount of $500,000. Accordingly, plaintiff is entitled to

economic and non-economic damages against defendants in an amount to be determined at trial

for the violations of 42 U.S.C § 1983 and for plaintiff’s attorney fees and costs pursuant to 42

U.S.C. § 1988.

                                 SECOND CLAIM FOR RELIEF

                         (Negligence against Defendant State of Oregon)



Page 7           FIRST AMENDED COMPLAINT                                             LYNN S. WALSH
                                                                                       OSB# 924955
                                                                                 205 S.E. Spokane St., #300
                                                                                    Portland, OR 97202
                                                                                       503-790-2772
                                                                                    walsh@europa.com
              Case 2:18-cv-01509-SU       Document 3       Filed 10/11/18     Page 8 of 9




37.      Plaintiff realleges paragraphs 1-32.

38.      Plaintiff gave defendant state of Oregon a timely Tort Claim Notice as required by ORS

30.275 on or about June 13, 2017.

39.      Defendant State of Oregon, by and through the conduct of its agents and employees were

negligent in the following particulars:

         a.      In failing to provide medically acceptable treatment for Mr. Oster’s diabetes;

         b.      In stopping the Metformin without adequate follow-up;

         c.      In failing to monitor Mr. Oster’s diabetic condition by ordering appropriate

         testing including but not limited to CBG levels, Comprehensive Metabolic Panel, A1C

         and other blood tests, and urinalyses;

         d.      In failing to ensure CBG levels were monitored after the high fasting glucose

         level in August of 2016, and after Mr. Oster made complaints of his diabetic symptoms;

         and

         e.      In failing to prescribe adequate medication to treat Mr. Oster’s diabetic condition.

40.      Defendant State of Oregon’s agents and employees violated their duty to use that degree

of care, skill and diligence that is used by ordinarily careful medical providers in the same or

similar circumstances in the community or similar community.

41.      Defendant State of Oregon’s agents and employees’ conduct was unreasonable in light of

the risk of harm to plaintiff.

42.      As a direct result and proximate result of defendant State of Oregon’s agents and

employees’ acts or omissions, plaintiff has incurred economic damages and noneconomic

damages in an amount to be determined at trial.



Page 8           FIRST AMENDED COMPLAINT                                             LYNN S. WALSH
                                                                                       OSB# 924955
                                                                                 205 S.E. Spokane St., #300
                                                                                    Portland, OR 97202
                                                                                       503-790-2772
                                                                                    walsh@europa.com
           Case 2:18-cv-01509-SU         Document 3       Filed 10/11/18     Page 9 of 9




         WHEREFORE, plaintiff prays for relief as follows:

         a. For judgment in favor of plaintiff against defendants for his economic and non-

economic damages;

         b. For reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and

         c. For such other and further relief as may appear just and appropriate.

         DATED: October 11, 2018.

                                                 /s/ Lynn S. Walsh
                                               Lynn S. Walsh, OSB #92495
                                               (503)790-2772
                                               Attorney for plaintiff




Page 9          FIRST AMENDED COMPLAINT                                             LYNN S. WALSH
                                                                                      OSB# 924955
                                                                                205 S.E. Spokane St., #300
                                                                                   Portland, OR 97202
                                                                                      503-790-2772
                                                                                   walsh@europa.com
